

116 S2769 RS: Congressional Reporting Burden Reduction Act
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 457116th CONGRESS 2d SessionS. 2769[Report No. 116–226]IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Johnson (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 1, 2020Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo eliminate or modify certain Federal agency reporting requirements, and for other purposes.1.Short titleThis Act may be cited as the Congressional Reporting Burden Reduction Act.2.Elimination of Department of Homeland Security reports(a)Consolidation of reports on antidumping and countervailing dutiesSection 691(a) of the North American Free Trade Agreement Implementation Act (19 U.S.C. 16717l) is amended—(1)by striking the subsection heading and inserting the following: Report on antidumping and countervailing duty collections and other related matters;(2)by striking The and inserting the following: (1) In general.—Not later than April 30 each year, the;(3)in paragraph (1), as designated by paragraph (2) of this section—(A)by striking before the 60th day of each fiscal year after fiscal year 1994; and(B)by striking preceding fiscal year and inserting most recently completed fiscal year; and(4)by adding at the end the following:(2)Additional matters(A)In generalIf the Commissioner prepares a report described in subparagraph (B) for a fiscal year, the Commissioner shall submit any such report with the report required under paragraph (1) for that year.(B)Reports describedThe reports described in this subparagraph are the following reports specified in Senate Report 114–264 (2017), accompanying S. 3001, 114th Congress:(i)AD/CVD Actions and Compliance Initiatives.(ii)AD/CVD Liquidation Instructions.(iii)AD/CVD Collection of Outstanding Claims.(iv)AD/CVD Collection New Shipper Single Entry Bonds..(b)Disaster relief fund reporting requirementsParagraph (2) under the heading Disaster relief fund (including transfer of funds) under the heading Federal Emergency Management Agency in title I of the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4; 129 Stat. 55) is amended, in the matter preceding subparagraph (A), by striking fifth day of each month and inserting fifth business day of each month.(c)Department of Homeland Security collection of conference fees reportSection 554 of the Department of Homeland Security Appropriations Act, 2010 (6 U.S.C. 469a) is amended by striking : Provided further and all that follows through prior fiscal year.(d)Federal Protection Services fees certificationTitle III of division F of the joint explanatory statement of the committee of conference accompanying the Consolidated Appropriations Act, 2017 (Public Law 115–31) is amended, under the heading Federal Protection Service under the heading National Protection and Programs Directorate, by striking The Secretary and the Director of OMB shall certify in writing to the Committees, not later than 60 days after the date of enactment of this Act, that FPS operations will be fully funded in fiscal year 2017 through the collection of security fees. Should sufficient revenue not be collected to fully fund operations, an expenditure plan is required describing how security risks will be adequately addressed..(e)Under Secretary for Management quarterly staffing requirementTitle I of division F of the joint explanatory statement of the committee of conference accompanying the Department of Homeland Security Appropriations Act, 2017 (Public Law 115–31) is amended, under the heading Office of the Chief Financial Officer under the heading Office of the Secretary and Executive Management under the heading Departmental Management, Operations, Intelligence, and Oversight, by striking the following: The Department shall continue submitting obligation plans to the Committees on a quarterly basis, with the first plan due with-in 45 days of enactment of this Act. These plans shall be consistent with direction provided in the explanatory statement accompanying Public Law 114–113, which required comparisons of planned and actual obligations, by PPA, of all salaries and benefits funding..(f)(e)Transportation Security Administration report on unclaimed money at airportsSection 515(b) of the Department of Homeland Security Appropriations Act, 2005 (Public Law 108–334; 49 U.S.C. 44945 note) is repealed.(g)(f)Genealogy FeeSection 286(t) of the Immigration and Nationality Act (8 U.S.C. 1356(t)) is amended—(1)by striking paragraph (2); and(2)by redesignating paragraph (3) as paragraph (2).3.Elimination of General Services Administration reports(a)Reimbursement for cost of travelSection 5707(b) of title 5, United States Code, is amended—(1)by striking paragraph (1);(2)by redesignating paragraph (2) as paragraph (1); and(3)by adding at the end the following:(2)(A)As part of each report submitted under paragraph (1)(C), the Administrator shall conduct an investigation of the cost of travel and the operation of privately owned airplanes and privately owned motorcycles by employees while engaged on official business.(B)In conducting each investigation required under subparagraph (A), the Administrator shall review and analyze, among other factors—(i)depreciation of original vehicle cost;(ii)gasoline and oil (excluding taxes);(iii)maintenance, accessories, parts, and tires;(iv)insurance; and(v)State and Federal taxes..(b)Use of photovoltaic energy in public buildingsSection 3177(a)(4) of title 40, United States Code, is amended, in the matter preceding subparagraph (A), by striking The Administrator and inserting If the Administrator establishes the program under subsection (a)(1), the Administrator.4.Elimination of National Archives and Records Administration reports(a)Office of Government Information Services annual reportSection 552(h)(4) of title 5, United States Code, is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by striking Not less frequently and all that follows through President and inserting The Director of the Office of Government Information Services shall make available for public inspection in an electronic format and update not less frequently than annually; and(B)in clause (i), by striking a report on;(2)by striking subparagraph (B);(3)by redesignating subparagraph (C) as subparagraph (B); and(4)in subparagraph (B), as so redesignated—(A)by striking before and inserting , before making the information described in subparagraph (A) available for public inspection or; and(B)by inserting publications or before submissions.(b)NHPRC and Trust Fund annual reports(1)In generalChapter 21 of title 44, United States Code, is amended by repealing section 2106.(2)Technical and conforming amendmentThe table of sections for chapter 21 of title 44, United States Code, is amended by striking the item relating to section 2106.(c)Quarterly report on Federal Records Centers revolving fundThe matter under the heading Records center revolving fund under the heading National Archives and Records Administration under title IV of the Treasury and General Government Appropriations Act, 2000 (44 U.S.C. 2901 note) is amended by striking subsection (e).5.Elimination of Office of Management and Budget reports(a)E-Government Act of 2002 Implementation Report(1)In generalChapter 36 of title 44, United States Code, is amended by striking section 3606.(2)Technical and conforming amendments(A)Geospatial Data Act of 2018Section 759(b) of the Geospatial Data Act of 2018 (43 U.S.C. 2808(b)) is amended by striking paragraph (5).(B)Title 44(i)In generalChapter 36 of title 44, United States Code, is amended—(I)in section 3602(f), by striking paragraph (17); and(II)in section 3604(f)(1), by striking , through the report established under section 3606.(ii)Table of sectionsThe table of sections for chapter 36 of title 44, United States Code, is amended by striking the item relating to section 3606.(b)Report on flood risk determination and geospatial dataSection 100220 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101c) is amended—(1)by striking subsection (a); and(2)by striking (b) Duties of the Administrator.—.(c)Elimination of unnecessary agency reportingChapter 11 of title 31, United States Code, is amended—(1)in section 1105(a), by striking paragraph (39); and(2)in section 1125—(A)in subsection (a)—(i)by striking Annually and inserting On a biennial basis; and(ii)in paragraph (4), by inserting , who shall submit to Congress that total count and list before the period at the end; and(B)in subsection (c)—(i)by striking In addition to including the list of plans and reports determined to be outdated or duplicative by each agency in the budget of the United States Government, as provided by section 1105(a)(37), 1 the and inserting The;(ii)inserting with the submission under subsection (a)(4) after concurrently; and(iii)by striking such plans and reports and inserting plans and reports determined to be outdated or duplicative by each agency.6.Reducing frequency of USDS reportsNotwithstanding Senate Report 114–280 and House Report 114–624, beginning on the date of enactment of this Act, the Office of Management and Budget shall—(1)provide annual, and not quarterly, reports to the Committees on Appropriations of the Senate and the House of Representatives on the savings of the program; and(2)report to the Committees on Appropriations of the Senate and the House of Representatives on an annual, and not quarterly, basis on the status of the 10 highest priority information technology investment projects.June 1, 2020Reported with amendments